      Case 5:19-cv-00407-FB-ESC Document 108 Filed 08/25/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DON ALBERT PAYNE,                               §
INDIVIDUALLY AND ON BEHALF OF                   §
ALL OTHER PERSONS SIMILARLY                     §                SA-19-CV-00407-FB
SITUATED; AND GLORIA JEAN                       §
PAYNE, INDIVIDUALLY AND ON                      §
BEHALF OF ALL OTHER PERSONS                     §
SIMILARLY SITUATED;                             §
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
CITY OF SAN ANTONIO, TEXAS, SAN                 §
ANTONIO POLICE DEPARTMENT,                      §
WILLIAM KASBERG, SHANNON                        §
PURKISS, GERARDO MORALES, RON                   §
NIRENBERG, WILLIAM MCMANUS,                     §
MIDCROWN PAVILION                               §
APARTMENTS, SAN ANTONIO                         §
HOUSING AUTHORITY, AMY                          §
CARRILLO,                                       §
                                                §
                  Defendants.                   §

                   REPORT AND RECOMMENDATION AND ORDER
                     OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiffs’ Motion to Certify Order for

Interlocutory Appeal [#105]. All pretrial proceedings in this case have been referred to the

undersigned for disposition. The undersigned therefore has authority to enter this order pursuant

to 28 U.S.C. § 636(b)(1)(A). For the reasons set forth below, it is recommended that Plaintiffs’

Motion [#105] be DENIED.

                                          I. Analysis

       By their motion, Plaintiffs, proceeding pro se, ask the District Court to certify an

interlocutory appeal of the Court’s Order dated August 4, 2020 [#103]. In that Order, the

                                               1
       Case 5:19-cv-00407-FB-ESC Document 108 Filed 08/25/20 Page 2 of 7




District Court adopted the undersigned’s report and recommendation, denied Plaintiffs’

objections, and denied Plaintiffs’ motion for leave to amend their pleadings. The Court also

affirmed the undersigned’s Order dated July 9, 2020 [#95] regarding Plaintiffs’ invocation of the

physician-patient and psychotherapist-patient privilege as to certain mental-health records of Mr.

Payne, applying the applicable standard for appeals from a Magistrate Judge’s Order. The Court

should deny Plaintiffs’ motion to certify an interlocutory appeal of this Order.

       “The basic principle of appellate jurisdiction is that appeals may be taken only from final

judgments.” Commodity Futures Trading Comm’n v. Preferred Capital Inv. Co., 664 F.2d 1316,

1318–19 (5th Cir. 1982) (citing 28 U.S.C. § 1291). “The final judgment rule is based on the

policy against piecemeal appeals and the inevitably attendant delay and increase in costs that

result from piecemeal appeals.” Id. (citing C. Wright, Handbook of the Law of Federal Courts §

101 (3d ed. 1976)). Under 28 U.S.C. § 1292(b), however, a district court may certify an order

for interlocutory appeal where such order “involves a controlling question of law as to which

there is substantial ground for difference of opinion and that an immediate appeal from the order

may materially advance the ultimate termination of the litigation.” Such certification is at the

court’s discretion. United States v. Caremark, Inc., 634 F.3d 808, 814 (5th Cir. 2011).

       Regarding the denial of Plaintiffs’ objections to the report on the motion for leave to

amend, Plaintiffs complain that Judge Biery took five months to adopt the report, failed to

clearly indicate that he was conducting a de novo review of the recommendation, and failed to

adequately explain the reasons for his denial of the motion for leave to amend. This procedural

argument lacks merit.     Judge Biery’s order states that the Court both reviewed Plaintiffs’

objections and conducted a de novo review but ultimately found the objections to lack merit.

(Order [#103] at 2.)



                                                 2
       Case 5:19-cv-00407-FB-ESC Document 108 Filed 08/25/20 Page 3 of 7




       Regarding the District Court’s denial of Plaintiff’s appeal of the undersigned’s Order on

the physician-patient and psychotherapist-patient privilege, Plaintiffs argue the District Court’s

Order is appealable under the collateral order doctrine recognized in the Supreme Court’s

decision in Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949). Cohen held that 28

U.S.C. § 1291, while limiting appeals to final judgments, “encompasses not only judgments that

‘terminate an action,’ but also a ‘small class’ of collateral rulings that, although they do not end

the litigation, are appropriately deemed ‘final.’” Mohawk Indus., Inc. v. Carpenter, 558 U.S.

100, 106–07 (2009) (quoting Cohen, 337 U.S. at 545–46). “That small category includes only

decisions that are conclusive, that resolve important questions separate from the merits, and that

are effectively unreviewable on appeal from the final judgment in the underlying action.” Swint

v. Chambers County Comm’n, 514 U.S. 35, 42 (1995). The collateral order doctrine applies only

when three conditions are met. Will v. Hallock, 546 U.S. 345, 349 (2006). The order at issue

must (1) conclusively determine the disputed question; (2) resolve an important issue completely

separate from the merits of the action; and (3) be effectively unreviewable on appeal from a final

judgment. Id. Plaintiffs have not demonstrated that all of these conditions are met, such that an

interlocutory appeal should be certified under the collateral order doctrine.

       The District Court affirmed the undersigned’s Order rejecting Plaintiffs’ invocation of the

physician-patient and psychotherapist-patient privileges in attempting to resist discovery of

certain mental-health records.     Although the Order challenged by Plaintiffs conclusively

determined a disputed question (whether Plaintiffs could invoke the physician-patient and

psychotherapist-privilege and whether that privilege had been waived), the Order does not satisfy

the third requirement of the collateral order doctrine that the order at issue be effectively

unreviewable on appeal from a final judgment.



                                                 3
       Case 5:19-cv-00407-FB-ESC Document 108 Filed 08/25/20 Page 4 of 7




       Interlocutory review of pretrial discovery orders is not usually permitted because the

general rule is that most discovery rulings are not final. Mohawk Indus., 558 U.S. at 108; see

also 15B C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 3914.23, p. 123

(2d ed. 1992) (“[T]he rule remains settled that most discovery rulings are not final”). And the

Supreme Court has already considered and rejected the general assertion that discovery orders

involving issues of privilege, in that case the attorney-client privilege, should qualify for

immediate appeal under the collateral order doctrine. See Mohawk Indus., 558 U.S. at 108–09

(holding that “[a]ppellate courts can remedy the improper disclosure of privileged material in the

same way they remedy a host of other erroneous evidentiary rulings: by vacating an adverse

judgment and remanding for a new trial in which the protected material and its fruits are

excluded from evidence”).

       The Second Circuit recently considered whether there was reason to depart from this

Supreme Court’s holding in the context of the psychotherapist-privilege. See Rosner v. United

States, 958 F.3d 163, 166 (2d Cir. 2020). The Court saw “no reason to apply a different rule to

the psychotherapist-patient privilege.” Id. Although the Court recognized that the erroneous

disclosure of a psychotherapist-patient communication may not always be fully redressed upon

final judgment, as there may always be some harm to the patient stemming from the

embarrassment or disgrace caused, the Court ultimately concluded that “simply because ‘a

fraction of orders adverse to the . . . privilege may nevertheless harm individual litigants in ways

that are only imperfectly reparable does not justify making all such orders immediately

appealable as of right under § 1291.” Id. (quoting Mohawk, 558 U.S. at 112). And importantly,

the Second Circuit emphasized that protective orders are available to limit the negative effects of




                                                 4
       Case 5:19-cv-00407-FB-ESC Document 108 Filed 08/25/20 Page 5 of 7




disclosing sensitive, confidential, or potentially embarrassing information.        See id. (citing

Mohawk, 588 U.S. at 112).

       The same protections can be put in place here. It is important to note that the Court did

not grant full disclosure of all of Mr. Payne’s mental health records in rejecting Plaintiffs’

assertion of the physician-patient and psychotherapist-patient privileges.        Rather, the Court

limited the discovery to the following records from the Center for Health Care Services:

           ANY AND ALL RECORDS FROM 01/01/2015 TO THE PRESENT,
           including but not limited to admission records; discharge reports and
           instructions; doctor’s notes; nurse’s notes; patient information sheets;
           patient questionnaires; patient evaluation forms; documentation related to
           diagnosis and/or prognosis; mental health treatment records; psychological
           test results.

(Order [#95] at 10.) Plaintiff can designate any of these materials as confidential under the

standard confidentiality and protective order utilized in the Western District of Texas or a

separate protective order agreed to by the parties.

       The docket indicates the parties have not yet requested the entry of a protective order.

The undersigned will therefore order the parties to submit a proposed confidentiality and

protective order for the Court’s review within seven days of this Order. If no proposed order is

submitted, the Court will sua sponte issue the standard Western District order.

       In summary, because Plaintiffs have not demonstrated that the Order they seek to appeal

is essentially unreviewable on appeal from a final judgment, their motion to certify an

interlocutory appeal should be denied. Plaintiffs may raise this issue on appeal after a final

judgment is entered in this case.

                                II. Order and Recommendation

       IT IS THEREFORE ORDERED that the parties submit for the Court’s review a

proposed confidentiality and protective order within seven days of this Order.

                                                 5
       Case 5:19-cv-00407-FB-ESC Document 108 Filed 08/25/20 Page 6 of 7




       It is also recommended that Plaintiffs’ Motion to Certify Order for Interlocutory Appeal

[#105] be DENIED.

              III. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal




                                                  6
      Case 5:19-cv-00407-FB-ESC Document 108 Filed 08/25/20 Page 7 of 7




conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 25th day of August, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               7
